Title: Thomas Jefferson to John Barnes, 7 February 1816
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
            Monticello Feb. 7. 16.
          
          Your favor of Jan. 19. requests my advice as to the 4500. Dollars Treasury notes of Genl Kosciuzko’s payable the 16th of April next, which of course ought to be invested in time in some other form bearing interest.  I am unacquainted with the different kinds and prices of US. stock, and I would trust no other; but I think we had better as soon as it can be done advantageously, exchange it into some other stock, whatever can be obtained on the best terms. I have heard that the Treasury notes are something above par, and some US. stock below par; if so we may increase the capital by both operations. I am not certain whether the US. is are not still borrowing, and on a bonus. I must therefore leave to yourself entirely the most advantageous conversion of these funds for the General. in the mean time it would be well to make his annual remittance of interest, which could not be done more safely than through the Barings. I hope you enjoy good health, as I do, altho I have been killed lately by report of very general circulation. I suppose they   have a mind to be in time for what must happen ere long. ever and affectionately yours
          

Th: Jefferson
        